Name: Regulation (EU) 2018/1091 of the European Parliament and of the Council of 18 July 2018 on integrated farm statistics and repealing Regulations (EC) No 1166/2008 and (EU) No 1337/2011 (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: information technology and data processing;  farming systems;  agricultural structures and production;  economic analysis
 Date Published: nan

 7.8.2018 EN Official Journal of the European Union L 200/1 REGULATION (EU) 2018/1091 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 July 2018 on integrated farm statistics and repealing Regulations (EC) No 1166/2008 and (EU) No 1337/2011 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Regulation (EC) No 1166/2008 of the European Parliament and of the Council (2) establishes a framework for European statistics on the structure of agricultural holdings up to 2016. That Regulation should therefore be repealed. (2) The programme of European surveys on the structure of agricultural holdings, which has been carried out in the Union since 1966, should be continued in order to examine the trends in the structure of agricultural holdings at the Union level and to provide the statistical knowledge base necessary for the design, implementation, monitoring, evaluation and review of related policies, in particular the common agricultural policy (CAP), including rural development measures, as well as environmental, climate change adaptation and mitigation and land use policies of the Union and some Sustainable Development Goals (SDGs). Such a knowledge base is also required in order to estimate the impact of those policies on the female workforce on agricultural holdings. (3) The collection of statistical data, in particular concerning the structure of farms, should aim, amongst other objectives, to inform the decision-making process with updated data with a view to future CAP reforms. (4) An international evaluation of agricultural statistics led to setting up the Food and Agriculture Organization's (FAO) Global Strategy to Improve Agricultural and Rural Statistics that was endorsed by the United Nations Statistics Committee (UNSC) in 2010. European agricultural statistics should, where appropriate, follow the recommendations of the Global Strategy to Improve Agricultural and Rural Statistics, as well as those of the FAO World Programme for the Census of Agriculture 2020. (5) Regulation (EC) No 223/2009 of the European Parliament and of the Council (3) provides for a framework for the development, production and dissemination of European statistics, based on common statistical principles. It establishes quality criteria, and refers to the need to minimise the response burden on survey respondents and to contribute to the more general objective of a reduction of administrative burdens. (6) A multipurpose statistical programme on agricultural holdings should be set up for the next decade to provide the framework for harmonised, comparable and coherent statistics. Those statistics should be targeted towards policy needs. (7) The Strategy for Agricultural Statistics for 2020 and beyond, set up by the European Statistical System Committee (ESSC) in November 2015, envisages the adoption of two framework Regulations covering all aspects of agricultural statistics, with the exception of the Economic Accounts for Agriculture. This Regulation is one of those framework Regulations. (8) For the purposes of harmonisation and comparability of information on the structure of agricultural holdings and in order to meet the current needs of the Single Common Market Organisation and in particular the fruit and wine sector, Regulation (EU) No 1337/2011 of the European Parliament and of the Council (4) should be integrated with the structural information at the level of agricultural holdings from 2023 onwards and replaced by this Regulation. It is therefore necessary to repeal that Regulation. (9) Comparable statistics from all Member States on the structure of agricultural holdings are important to determine the development of the CAP. Therefore standard classifications and common definitions should be used insofar as possible for variables. (10) The statistical data records relating to agricultural holdings enable core and module data to be cross-tabulated, therefore allowing for information to be retrieved based on variables such as the gender of the manager of the agricultural holding, that manager's age, the ownership structure and size of the agricultural holding and the uptake of environmental measures. A disaggregation of results will be possible for the criteria included in the core data and for combinations of criteria. (11) The collection of information on year of birth, year when classified as manager of the agricultural holding and gender could provide data for the development of actions in respect of generational renewal and gender-related aspects. (12) Amongst other reasons, for the purposes of updating the basic registers of agricultural holdings and the rest of the information required for the stratification of samples, a census of agricultural holdings should be carried out in the Union at least every 10 years. The most recent census took place in 2009/2010. (13) Member States in which the periods of fieldwork for the survey reference year 2020 overlap with the work planned for the 10-year population census should have the possibility to bring the farming survey forward a year so as to avoid the heavy burden of conducting two major data collections at the same time. (14) In order to avoid placing an unnecessary burden on agricultural holdings and national administrations, thresholds should be established. Properly analysing the structure of European agriculture requires that 98 % of the utilised agricultural area and the livestock on farms should be covered by the statistics. In some Member States, this means that the thresholds listed in this Regulation are too high. However, the agricultural holdings below those thresholds are so small that a sample data collection to be carried out once per decade is sufficient to allow the estimation of their structure and the impact on production, resulting in the reduction of costs and burdens while still enabling the design of effective policy action to support and maintain small farming structures. (15) The areas used for agricultural production should be covered by integrated farm statistics, including the land used by two or more agricultural holdings because common rights apply. (16) It is necessary to receive information about the affiliation of an agricultural holding to a group of enterprises, the entities of which are controlled by a parent entity. (17) In order to reduce the burden on respondents, the National Statistical Institutes (NSIs) and other national authorities should have access to administrative data, to the extent that those data are necessary for the development, production and dissemination of European statistics, in accordance with Article 17a of Regulation (EC) No 223/2009. (18) Member States or responsible national authorities should endeavour to modernise data collection modes on agricultural holdings insofar as possible. The use of digital solutions in that regard should be promoted. (19) For the purposes of flexibility for the European agricultural statistical system, and for the simplification and modernisation of agricultural statistics, the variables to be collected should be allocated to different collection groups (core data and modules) varying in frequency or representativeness, or both. (20) The response burden and costs can be further reduced by reusing data from the year directly preceding or following the reference year. This would be particularly relevant for aspects where no large changes are expected from one year to the next. (21) For the purpose of flexibility and to reduce the burden on respondents, the NSIs and other national authorities, the Member States should be allowed to use statistical surveys, administrative records and any other sources, methods or innovative approaches including scientifically based and well documented methods such as imputation, estimation and modelling. (22) The collection of information on nutrient and water use and agricultural production methods applied on agricultural holdings should be improved in order to provide additional statistics for the development of agro-environmental policy and to enhance the quality of agro-environmental indicators. (23) For geocoding of agricultural holdings, the Statistical Units theme in accordance with Annex III to Directive 2007/2/EC of the European Parliament and of the Council (5) should be used. (24) The Commission is to respect the confidentiality of the data transmitted in line with Regulation (EC) No 223/2009. The necessary protection of confidentiality of data should be ensured, among other means, by limiting the use of the location parameters to spatial analysis of information and by appropriate aggregation when publishing statistics. For that reason, a harmonised approach to the protection of confidentiality and quality aspects for data dissemination should be developed while making efforts to render online access to official statistics easy and user-friendly. (25) Any processing of personal data under this Regulation is subject to Regulation (EU) 2016/679 of the European Parliament and of the Council (6) and provisions adopted in accordance with that Regulation, and/or Regulation (EC) No 45/2001 of the European Parliament and of the Council (7), as the case may be. (26) Regulation (EC) No 1893/2006 of the European Parliament and of the Council (8) establishes the statistical classification of economic activities in the Union referred to in this Regulation for the purpose of defining the relevant population of agricultural holdings. (27) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council (9), territorial units should be defined in accordance with the Nomenclature of Territorial Units for Statistics (NUTS) classification. (28) Funding should be required from both the Member States and the Union over a number of years in order to carry out the data collection. Provision should therefore be made for a Union grant to support that programme through the European Agricultural Guarantee Fund under Regulation (EU) No 1306/2013 of the European Parliament and of the Council (10). (29) This Regulation lays down a financial envelope for the entire duration of the relevant multiannual financial framework (MFF) which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on cooperation on budgetary discipline, on cooperation in budgetary matters and on sound financial management (11), for the European Parliament and the Council during the annual budgetary procedure. This Regulation makes a provision for establishing the budget for further data collections in the context of the subsequent MFF. (30) Economic aspects of this Regulation should be reviewed for the period post-2020 taking into account the new MFF and other relevant changes to Union instruments. Based on that review, the Commission should consider proposing relevant changes to this Regulation. (31) Since the objective of this Regulation, namely the systematic production of European statistics on agricultural holdings in the Union, cannot be sufficiently achieved by the Member States but can rather, for reasons of consistency and comparability, be better achieved at the Union level, the Union may adopt measures in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (32) Regulation (EC) No 223/2009 provides for a reference framework for European statistics and requires Member States to comply with the statistical principles and quality criteria specified in that Regulation. Quality reports are essential for assessing, improving and communicating on the quality of European statistics. The ESSC has endorsed a European Statistical System (ESS) standard for Quality Reports Structure, in accordance with Article 12 of Regulation (EC) No 223/2009. That ESS standard should contribute to the harmonisation of quality reporting under this Regulation. (33) An impact assessment has been performed in accordance with the principle of sound financial management, in order to focus the statistical programme established by this Regulation on the need for effectiveness in achieving the objectives and in order to incorporate budgetary constraints from the design phase onwards. (34) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission in respect of specifying the descriptions of variables listed in this Regulation and the technical elements of the data to be provided, establishing the descriptions of the variables and other practical arrangements for the collection of ad-hoc data as laid down in this Regulation, as well as setting out the practical arrangements for and contents of the quality reports. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). When exercising those powers, the Commission should take into account aspects such as cost and administrative burdens on agricultural holdings and Member States. (35) In order to take into account emerging data needs mainly stemming from new developments in agriculture, revised legislation and changing policy priorities, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of amending the detailed topics listed in this Regulation and supplementing the relevant module data by specifying the information to be provided on an ad-hoc basis as set out in this Regulation. In order to provide for compatibility and facilitate the use of other data sources, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amending the variables listed in this Regulation. When exercising that power, the Commission should take into account aspects such as cost and administrative burdens on agricultural holdings and Member States. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (13). In particular, in order to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (36) The European Data Protection Supervisor has been consulted and adopted an opinion on 20 November 2017 (14). (37) The ESSC has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a framework for European statistics at the level of agricultural holdings and provides for the integration of information on the structure with that on production methods, rural development measures, agro-environmental aspects and other related information. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) farm or agricultural holding means a single unit, both technically and economically, that has a single management and that undertakes economic activities in agriculture in accordance with Regulation (EC) No 1893/2006 belonging to groups A.01.1, A.01.2, A.01.3, A.01.4, A.01.5 or to the maintenance of agricultural land in good agricultural and environmental condition of group A.01.6 within the economic territory of the Union, either as its primary or secondary activity. Regarding activities of class A.01.49, only the activities Raising and breeding of semi-domesticated or other live animals (with the exception of raising of insects) and Bee-keeping and production of honey and beeswax are included; (b) common land agricultural unit means an entity of land on which common rights apply and which is used by two or more agricultural holdings for agricultural production, but is not allocated amongst them; (c) region means the territorial unit of the Nomenclature of Territorial Units for Statistics (NUTS), defined in accordance with Regulation (EC) No 1059/2003; (d) livestock unit means a standard measurement unit that allows for the aggregation of the various categories of livestock in order for them to be compared; the coefficients for establishing the livestock units for individual livestock categories are listed in Annex I; (e) utilised agricultural area or UAA means the land area used for farming, including arable land, permanent grassland, permanent crops, and other utilised agricultural land; (f) reference year means a calendar year to which the reference periods refer; (g) kitchen garden means areas used for food production intended for one's own consumption; (h) module means one or more data sets organised in order to cover topics; (i) topic means the content of the information to be collected about the statistical units, each topic covering a number of detailed topics; (j) detailed topic means the detailed content of the information to be collected about the statistical units related to a specific topic, each detailed topic covering a number of variables; (k) variable means a characteristic of a unit being observed that may assume more than one of a set of values. Article 3 Coverage 1. The data required by this Regulation shall cover 98 % of the total UAA (excluding kitchen gardens) and 98 % of the livestock units of each Member State. 2. In order to meet those requirements, Member States shall provide data representative of the agricultural holdings and common land agricultural units that meet at least one of the physical thresholds listed in Annex II with regard to the size of agricultural land or the number of livestock units. 3. By way of exception, where the frame specified under paragraph 2 represents more than 98 % of the national agricultural production, measured by the Standard Output in accordance with Commission Delegated Regulation (EU) No 1198/2014 (15), Member States may, subject to prior approval by the Commission (Eurostat), establish higher physical or corresponding economic thresholds to reduce the frame, as long as the 98 % coverage of the total UAA (excluding kitchen gardens) and 98 % of the livestock units of the Member States is reached. 4. Where the frame specified under paragraph 2 of this Article does not represent 98 % of the UAA and 98 % of the livestock units, Member States shall extend the frame in accordance with Article 6 by establishing lower thresholds than those referred to in paragraph 2 of this Article, or by establishing additional thresholds, or both. Article 4 Data sources and methods 1. For the purpose of obtaining the data referred to in this Regulation, Member States shall use one or more of the following sources or methods, provided that the information allows for the production of statistics that meet the quality requirements laid down in Article 11: (a) statistical surveys; (b) the administrative data sources specified in paragraph 2 of this Article; (c) other sources, methods or innovative approaches. 2. Member States may use information from the integrated administration and control system (IACS) established by Regulation (EU) No 1307/2013 of the European Parliament and of the Council (16), the system for the identification and registration of bovine animals established by Regulation (EC) No 1760/2000 of the European Parliament and of the Council (17) and the system for the identification and registration of ovine and caprine animals established by Council Regulation (EC) No 21/2004 (18), the vineyard register implemented in accordance with Article 145 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (19), and the organic farming registers set up pursuant to Council Regulation (EC) No 834/2007 (20). Member States may also use administrative sources associated with specific rural development measures. 3. Member States which decide to use the sources, methods or innovative approaches referred to in point (c) of paragraph 1 shall inform the Commission (Eurostat) during the year preceding the reference year and shall provide details concerning the quality of the data obtained from that source, method or innovative approach and the data collection methods to be used. 4. National authorities responsible for fulfilling the requirements of this Regulation shall have the right to access and use data, promptly and free of charge, including individual data on agricultural holdings and personal data on their holders contained in administrative files compiled on their national territory pursuant to Article 17a of Regulation (EC) No 223/2009. The national authorities and the owners of the administrative records shall establish the necessary cooperation mechanisms. Article 5 Core structural data 1. Member States shall collect and provide the core structural data (core data) related to the agricultural holdings referred to in Article 3(2) and (3), for the reference years 2020, 2023 and 2026, as listed in Annex III. The core data collection for the reference year 2020 shall be carried out as a census. 2. The core data collections for the reference years 2023 and 2026 may be carried out on samples. In that case, Member States shall ensure that the weighted results are statistically representative of agricultural holdings within each region and are designed to meet the precision requirements set out in Annex V. 3. When a variable listed in Annex III has a low or zero prevalence in a Member State, that variable may be excluded from the data collection subject to the Member State concerned providing information duly justifying its exclusion to the Commission (Eurostat) in the calendar year preceding the reference year. 4. The Commission shall be empowered to adopt implementing acts specifying the descriptions of variables listed in Annex III. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 17(2) not later than 28 February 2019 for the reference year 2020, not later than 31 December 2021 for the reference year 2023, and not later than 31 December 2024 for the reference year 2026. 5. The Commission is empowered to adopt delegated acts in accordance with Article 16 concerning amendments of the variables listed in Annex III where necessary for the purpose of harmonisation with the data sources specified in Article 4(2), for the years 2023 and 2026. In exercising its power, the Commission shall ensure that such delegated acts only replace variables listed in Annex III that can no longer be derived from the specified data sources. In the event of replacement, the Commission shall ensure that the new variables can be derived from the data sources specified in Article 4(2). It shall further ensure that such delegated acts are duly justified and do not impose significant additional burdens or costs on the Member States or on the respondents. 6. Those delegated acts shall be adopted by 30 September 2021 for the reference year 2023 and by 30 September 2024 for the reference year 2026. Article 6 Frame extension 1. Member States that extend the frame in accordance with Article 3(4) shall provide core data on the agricultural holdings included in that frame extension for the reference year 2020, covering the information specified in Annex III. 2. The data collection on the agricultural holdings in the frame extension may be carried out on samples. In that case, Member States shall ensure that the weighted results are statistically representative of agricultural holdings within each region and are designed to meet the precision requirements set out in Annex V. Article 7 Module data 1. Member States shall collect and provide the modules on the topics and detailed topics listed in Annex IV for the following reference years: (a) Labour force and other gainful activities module for 2020, 2023 and 2026; (b) Rural development module for 2020, 2023 and 2026; (c) Animal housing and manure management module for 2020 and 2026; (d) Irrigation module for 2023; (e) Soil management practices module for 2023; (f) Machinery and equipment module for 2023; (g) Orchard module for 2023; (h) Vineyard module for 2026. 2. The scope of those data collections shall include the agricultural holdings referred to in Article 3(2) and (3). 3. The data collection of modules may be carried out on samples of agricultural holdings. In that case Member States shall ensure that the weighted results are statistically representative of agricultural holdings within each region and are designed to meet the precision requirements set out in Annex V. 4. The modules shall be collected from sub-samples of the agricultural holdings for which core data is collected. The modules shall reflect the situation in the reference year but may be based on the year directly preceding or following the reference year for the modules referred to in points (f), (g) and (h) of paragraph 1 of this Article. In any case, each record providing information on modules shall be accompanied by the core data listed in Annex III. 5. Member States with at least 1 000 hectares of any of the individual crops, referred to under the detailed topics of the Orchard module in Annex IV, producing entirely or mainly for the market, shall carry out the Orchard module for that particular crop. 6. Member States with at least 1 000 hectares of vineyards planted with vines with grapes for wine, producing entirely or mainly for the market shall carry out the Vineyard module. 7. Member States with less than 2 % irrigable area of the UAA, and with no NUTS 2 level regions with at least 5 % of irrigable area of the UAA, shall be exempted from carrying out the Irrigation module. 8. The Member States shall inform the Commission (Eurostat) of cases referred to in paragraphs 5, 6 and 7 by the end of June of the year preceding the respective reference year. 9. When a variable has a low or zero prevalence in a Member State, that variable may be excluded from the data collection subject to providing information duly justifying the exclusion to the Commission (Eurostat) in the calendar year preceding the reference year. Article 8 Technical specification concerning the module data 1. The Commission may adopt implementing acts specifying the following technical elements of the data to be provided for each module and the corresponding topic and detailed topic listed in Annex IV: (a) the list of variables; (b) the descriptions of variables. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 17(2) not later than 28 February 2019 for the reference year 2020, not later than 31 December 2021 for the reference year 2023 and not later than 31 December 2024 for the reference year 2026. 2. When adopting the implementing acts specifying the list of variables in accordance with paragraph 1, the Commission shall ensure that the overall number of core and module variables does not exceed 300 variables in 2020, 470 variables in 2023 and 350 variables in 2026. 3. For the years 2023 and 2026, the Commission is empowered to adopt delegated acts in accordance with Article 16 concerning amendments of the detailed topics listed in Annex IV. In exercising its power, the Commission shall ensure that such delegated acts do not significantly increase the burden imposed by the number of variables. In particular, the Commission shall ensure that the delegated acts do not lead to an increase in the number of variables referred to in paragraph 2 of this Article, and that a maximum of 20 % of the detailed topics listed in Annex IV are changed for each module by means of delegated acts. However, if 20 % represents less than one detailed topic then one detailed topic may nevertheless be changed. 4. Those delegated acts shall be adopted by 30 September 2021 for the reference year 2023 and by 30 September 2024 for the reference year 2026. 5. The implementing acts referred to in paragraphs 1 and 2 and the delegated acts referred to in paragraph 3 shall not impose significant additional costs which result in a disproportionate and unjustified burden on agricultural holdings and on Member States. Article 9 Ad-hoc data 1. The Commission is empowered to adopt delegated acts in accordance with Article 16 supplementing the module data set out in Annex IV, if collection of additional information is deemed necessary. Those delegated acts shall specify: (a) the topics and detailed topics to be provided in the ad-hoc module and the reasons for such additional statistical needs; (b) the reference year. 2. The Commission is empowered to adopt delegated acts referred to in paragraph 1 starting with the reference year 2023 and at three year intervals. It shall not propose ad-hoc modules for reference years during which data collection is carried out as a census. 3. The Commission may adopt implementing acts to provide: (a) a list of variables not exceeding 20 variables to be transmitted to the Commission (Eurostat) and the corresponding measurement units; (b) the descriptions of variables; (c) the precision requirements; (d) the reference periods; (e) the transmission dates. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 17(2) not later than 12 months before the beginning of the reference year. 4. The delegated acts referred to in paragraph 1 of this Article and the implementing acts referred to paragraph 3 of this Article shall not impose significant additional costs which result in a disproportionate and unjustified burden on agricultural holdings and on Member States. Article 10 Reference period The collected information shall refer to a single reference year that is common to all Member States by referring to the situation during a specified timeframe or date as follows: (a) For land variables, the use of the land shall refer to the reference year. In the case of successive crops from the same piece of land, the land use shall refer to a crop that is harvested during the reference year, regardless of when the crop in question is sown. (b) For variables on irrigation and soil management practices, the reference period is a 12-month period ending within the reference year, to be established by each Member State with a view to covering the related production cycles. (c) For variables on livestock, animal housing and manure management a common reference day within the reference year shall be established by each Member State. The variables on manure management shall refer to a 12-month period including that date. (d) For variables on labour force, a 12-month reference period ending on a reference day within the reference year shall be established by each Member State. (e) For variables on rural development measures implemented in the individual agricultural holdings, the reference period shall be the three-year period ending on 31 December of the reference year. (f) For all other variables, a common reference day within the reference year shall be established by each Member State. Article 11 Quality 1. Member States shall take the necessary measures to ensure the quality of the transmitted data and metadata. 2. For the purposes of this Regulation, the quality criteria defined in Article 12(1) of Regulation (EC) No 223/2009 shall apply. 3. The Commission (Eurostat) shall assess the quality of the data and metadata transmitted. 4. For that purpose, Member States shall transmit a quality report describing the statistical process to the Commission (Eurostat), for each reference year covered by this Regulation, and in particular: (a) metadata describing the methodology used and how technical specifications were achieved by reference to those laid down by this Regulation; (b) information on compliance with the minimum requirements for the sampling frames used, including in developing and updating them, as laid down in this Regulation; The Commission may adopt implementing acts setting out the practical arrangements for, and the contents of, the quality reports. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 17(2) and shall not impose significant additional burdens or costs on the Member States. 5. Member States shall inform the Commission (Eurostat) as soon as possible about any relevant information or change with regard to the implementation of this Regulation that could influence the quality of the data transmitted. 6. At the request of the Commission (Eurostat), Member States shall provide necessary additional clarification to evaluate the quality of the statistical information. Article 12 Data and metadata transmission and deadlines 1. For the reference year 2020, Member States shall transmit validated core and module data and a quality report to the Commission (Eurostat) within 15 months after the end of the reference year. 2. For the reference years 2023 and 2026, Member States shall transmit validated core and module data and a quality report to the Commission (Eurostat) within 12 months after the end of the reference year. 3. The data transmitted to the Commission (Eurostat) shall be at the level of individual agricultural holdings. The module and the ad-hoc data shall be linked to the core data listed in Annex III at the individual agricultural holding level for the same reference year. The records provided shall include the extrapolation factors and information on stratification. 4. Member States shall transmit the data and metadata using a technical format specified by the Commission (Eurostat). The data and metadata shall be provided to the Commission (Eurostat) through the single entry point services. Article 13 Union contribution 1. For the implementation of this Regulation, the Union shall provide grants to the national statistical institutes and other national authorities referred to in Article 5(2) of Regulation (EC) No 223/2009, for: (a) developing or implementing data requirements, or both; (b) developing methodologies for modernising statistical systems aiming at higher quality or lower costs and reducing the administrative burden for producing integrated farm statistics by using the sources and methods referred to in Article 4. 2. Member States shall receive grants from the Union towards covering the cost of data collections specified in Articles 5, 6 and 7, within the scope of the financial envelope specified in Article 14. 3. The Union financial contribution referred to in paragraph 2 shall not exceed 75 % of the eligible costs, subject to the maximum amounts specified in paragraphs 4 and 5. 4. For the combined costs of the 2020 core data and module data collections, the Union financial contribution shall be limited to the maximum amounts specified below: (a) EUR 50 000 each for Luxembourg and Malta; (b) EUR 1 000 000 each for Austria, Croatia, Ireland and Lithuania; (c) EUR 2 000 000 each for Bulgaria, Germany, Hungary, Portugal and the United Kingdom; (d) EUR 3 000 000 each for Greece, Spain and France; (e) EUR 4 000 000 each for Italy, Poland and Romania; (f) EUR 300 000 each for all other Member States. 5. For the core data and module data collections in 2023 and 2026, the maximum amounts specified in paragraph 4 shall be reduced by 50 %, subject to the provisions under the MFF post-2020. 6. For the collection of the ad-hoc data specified in Article 9, the Union shall provide grants to the national statistical institutes and other national authorities referred to in Article 5(2) of Regulation (EC) No 223/2009 towards covering the cost of the implementation of an ad-hoc data collection. That Union financial contribution shall not exceed 90 % of the eligible costs. 7. The Union financial contribution for the grants referred to in paragraph 2 of this Article shall be provided by the European Agricultural Guarantee Fund under point (d) of Article 4(2) of Regulation (EU) No 1306/2013. Article 14 Financial envelope 1. The Union financial envelope for the implementation of the programme of data collections for the reference year 2020, including the appropriations necessary for the management, maintenance and development of the database systems used within the Commission to process the data supplied by the Member States under this Regulation, shall be EUR 40 000 000 for the period 2018-2020, covered by the MFF 2014-2020. 2. Following the date of entry into force of the MFF after 2020, the amount for the period post-2020 shall be fixed by the European Parliament and the Council on a proposal from the Commission. Article 15 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures ensuring that, when actions financed under this Regulation are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, through consistent and effective checks and, if irregularities are detected, through the recovery of the amounts wrongly paid and, where appropriate, through effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and on-the-spot checks, over all grant beneficiaries, contractors and subcontractors and third parties who have, directly or indirectly, received Union funds under the Programme. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections on economic operators concerned directly or indirectly by such funding in accordance with the procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (21) and in Council Regulation (Euratom, EC) No 2185/96 (22) with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or contract funded, directly or indirectly, within the framework of this Regulation. 4. Cooperation agreements with third countries and international organisations and grant agreements and grant decisions resulting from the implementation of this Regulation shall expressly empower the Commission, the Court of Auditors and OLAF to conduct such audits, on-the-spot checks and inspections. 5. Where the implementation of an action is outsourced or sub-delegated, in whole or in part, or where it requires the award of a procurement contract or financial support to be given to a third party, the contract, grant agreement or grant decision shall include the contractor's or beneficiary's obligation to impose explicit acceptance of those powers of the Commission, the Court of Auditors and OLAF on any third party involved. 6. Paragraphs 4 and 5 shall apply without prejudice to paragraphs 1, 2 and 3. Article 16 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 5(6), Article 8(3) and Article 9(1) shall be conferred on the Commission for a period of five years from 27 August 2018. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 5(6), Article 8(3) and Article 9(1) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 5(6), Article 8(3) and Article 9(1) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 17 Committee procedure 1. The Commission shall be assisted by the ESSC established by Regulation (EC) No 223/2009. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 18 Report from the Commission By 31 December 2024, the Commission shall, after consulting the ESSC, submit a report on the implementation and achievement of the objectives of this Regulation to the European Parliament and to the Council. Article 19 Derogations By way of derogation from Article 5, Article 6(1), points (a), (b) and (c) of Article 7(1), Article 8(2), Article 12(1), Article 13(4), Article 14(1) and Annex V, the references to the year 2020 shall be replaced by references to the year 2019, if necessary, for Greece and Portugal. Article 20 Repeal 1. Regulation (EU) No 1337/2011 is repealed with effect from 1 January 2022. 2. Regulation (EC) No 1166/2008 is repealed with effect from 1 January 2019. 3. References to the repealed Regulations shall be construed as references to this Regulation. Article 21 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2018. For the European Parliament The President A. TAJANI For the Council The President J. BOGNER-STRAUSS (1) Position of the European Parliament of 3 July 2018 (not yet published in the Official Journal) and decision of the Council of 16 July 2018. (2) Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (OJ L 321, 1.12.2008, p. 14). (3) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). (4) Regulation (EU) No 1337/2011 of the European Parliament and of the Council of 13 December 2011 concerning European statistics on permanent crops and repealing Council Regulation (EEC) No 357/79 and Directive 2001/109/EC of the European Parliament and of the Council (OJ L 347, 30.12.2011, p. 7). (5) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1). (6) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (7) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (8) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (9) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). (10) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (11) OJ C 373, 20.12.2013, p. 1. (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (13) OJ L 123, 12.5.2016, p. 1. (14) OJ C 14, 16.1.2018, p. 6. (15) Commission Delegated Regulation (EU) No 1198/2014 of 1 August 2014 supplementing Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 321, 7.11.2014, p. 2). (16) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (17) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (OJ L 204, 11.8.2000, p. 1). (18) Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (OJ L 5, 9.1.2004, p. 8). (19) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (20) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (21) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (22) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX I Livestock unit coefficients Type of animal Characteristic of animal Coefficient Bovine animals Less than 1 year old 0,400 1 to less than 2 years old 0,700 Male, 2 years old and over 1,000 Heifers, 2 years old and over 0,800 Dairy cows 1,000 Non-dairy cows 0,800 Sheep and goats 0,100 Pigs Piglets, live weight of under 20 kg 0,027 Breeding sows, live weight 50 kg and over 0,500 Other pigs 0,300 Poultry Broilers 0,007 Laying hens 0,014 Other poultry Turkeys 0,030 Ducks 0,010 Geese 0,020 Ostriches 0,350 Other poultry fowls n.e.c. 0,001 Rabbits, breeding females 0,020 ANNEX II List of the physical thresholds (1) Item Threshold UAA 5 ha Arable land 2 ha Potatoes 0,5 ha Fresh vegetables and strawberries 0,5 ha Aromatic, medicinal and culinary plants, flowers and ornamental plants, seeds and seedlings, nurseries 0,2 ha Fruit trees, berries, nut trees, citrus fruit trees, other permanent crops excluding nurseries, vineyards and olive trees 0,3 ha Vineyards 0,1 ha Olive trees 0,3 ha Greenhouses 100 m2 Cultivated mushrooms 100 m2 Livestock 1,7 livestock units (1) The thresholds are applicable to the group of items as listed. ANNEX III Core structural data: Variables General variables Units/Categories for values Survey information  Agricultural holding identifier Agricultural holding ID Location of the agricultural holding  Geographical location The cell code of the INSPIRE statistical units grid for pan-European usage.  NUTS 3 region NUTS 3 code  The agricultural holding has areas designated as facing natural constraints under Regulation (EU) No 1305/2013. L/M/O/N (1) Legal personality of the agricultural holding  Legal and economic responsibility of the agricultural holding is assumed by a:  Natural person who is sole holder, where the agricultural holding is independent yes/no   If yes, is the holder also the manager yes/no    If no, is the manager a member of the holder's family? yes/no     If yes, is the manager the spouse of the holder? yes/no  Shared ownership yes/no  Two or more natural persons who are partners, where the agricultural holding is a holding-group yes/no  Legal person yes/no   If yes, is the agricultural holding part of an enterprise group? yes/no  The agricultural holding is a common land unit yes/no  The holder is a beneficiary of EU support for land or animals on the agricultural holding and thus included in IACS yes/no The holder is a young farmer or new entrant into farming who has received financial support for this purpose under the CAP in the previous three years yes/no Manager of the agricultural holding  Year of birth year  Sex male/female  Farm work on the agricultural holding (apart from household work) AWU bands (2) Year when classified as manager of agricultural holding year  Agricultural training of manager training codes  Vocational training undertaken during the last 12 months yes/no Type of tenure of the UAA (in relation to the holder)  Farming on own land ha  Farming on rented land ha  Share farming or other tenure modes ha  Common land ha Organic farming yes/no  Total UAA of the agricultural holding on which organic farming production methods are applied and certified according to national or European Union rules ha  Total UAA of the agricultural holding that is under conversion to organic production methods to be certified according to national or European Union rules ha Participation in other environmental certification schemes yes/no Variables of land Total main area of which organic farming certified and/or under conversion UAA ha ha  Arable land ha ha   Cereals for the production of grain (including seed) ha ha    Common wheat and spelt ha ha    Durum wheat ha ha    Rye and winter cereal mixtures (maslin) ha    Barley ha    Oats and spring cereal mixtures (mixed grain other than maslin) ha    Grain maize and corn-cob mix ha    Triticale ha    Sorghum ha    Other cereals n.e.c. (buckwheat, millet, canary seed, etc.) ha    Rice ha   Dry pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha ha    Field peas, beans and sweet lupins ha   Root crops ha ha    Potatoes (including seed potatoes) ha ha    Sugar beet (excluding seed) ha ha    Other root crops n.e.c. ha   Industrial crops ha ha    Oilseeds ha ha     Rape and turnip rape seeds ha     Sunflower seed ha     Soya ha ha     Linseed (oilflax) ha     Other oilseed crops n.e.c. ha    Fibre crops ha     Fibre flax ha     Hemp ha     Cotton ha     Other fibre crops n.e.c. ha    Tobacco ha    Hops ha    Aromatic, medicinal and culinary plants ha    Energy crops n.e.c. ha    Other industrial crops n.e.c. ha   Plants harvested green from arable land ha ha    Temporary grasses and grazings ha ha    Leguminous plants harvested green ha ha    Green maize ha    Other cereals harvested green (excluding green maize) ha    Other plants harvested green from arable land n.e.c. ha   Fresh vegetables (including melons) and strawberries ha ha    Fresh vegetables (including melons) and strawberries grown in rotation with horticultural crops (market gardening) ha    Fresh vegetables (including melons) and strawberries grown in rotation with non-horticultural crops (open field) ha   Flowers and ornamental plants (excluding nurseries) ha   Seeds and seedlings ha ha   Other arable land crops n.e.c. ha   Fallow land ha  Permanent grassland ha ha   Pasture and meadow, excluding rough grazings ha ha   Rough grazings ha ha   Permanent grassland no longer used for production purposes and eligible for the payment of subsidies ha  Permanent crops (including young and temporarily abandoned plantations, excluding areas producing for own consumption only) ha ha   Fruits, berries and nuts (excluding citrus fruits, grapes and strawberries) ha ha    Pome fruits ha    Stone fruits ha    Fruits from subtropical and tropical climate zones ha    Berries (excluding strawberries) ha    Nuts ha   Citrus fruits ha ha   Grapes ha    Grapes for wines ha ha     Grapes for wines with protected designation of origin (PDO) ha     Grapes for wines with protected geographical indication (PGI) ha     Grapes for other wines n.e.c. (without PDO/PGI) ha    Grapes for table use ha    Grapes for raisins ha   Olives ha ha   Nurseries ha   Other permanent crops including other permanent crops for human consumption ha    Christmas trees ha  Kitchen gardens ha Other farmland ha  Unutilised agricultural land ha  Wooded area ha   Short rotation coppices ha  Other land (land occupied by buildings, farmyards, tracks, ponds and other non-productive areas) ha Special agricultural holding areas  Cultivated mushrooms ha UAA under glass or high accessible cover ha  Vegetables, including melons and strawberries under glass or high accessible cover ha ha  Flowers and ornamental plants (excluding nurseries) under glass or high accessible cover ha  Other arable land crops under glass or high accessible cover ha  Permanent crops under glass or high accessible cover ha  Other UAA under glass or high accessible cover n.e.c. ha Irrigation on cultivated outdoor area  Total irrigable area ha Variables of livestock Total number of animals of which organic farming certified and/or under conversion Bovine animals head  Bovine animals less than one year head  Bovine animals, 1 to less than 2 years head   Male bovine animals, 1 to less than 2 years head   Heifers, 1 to less than 2 years head  Male bovine animals two years old and over head  Female bovine 2 years and over head   Heifers two years old and over head   Cows head    Dairy cows head head    Non-dairy cows head head    Buffalo-cows head yes/no Sheep and goats  Sheep (all ages) head head   Breeding females head   Other sheep head  Goats (all ages) head head   Breeding females head   Other goats head Pigs head  Piglets, live weight of under 20 kg head  Breeding sows, live weight 50 kg and over head  Other pigs head Poultry head  Broilers head head  Laying hens head head  Other poultry head   Turkeys head   Ducks head   Geese head   Ostriches head   Other poultry fowls n.e.c. head Rabbits  Breeding females head Bees hives Deer yes/no Fur animals yes/no Livestock n.e.c. yes/no (1) L  Areas other than mountain areas facing significant natural constraints; M  less-favoured mountainous area; O  Other areas affected by specific constraints; N  normal area (non-LFA) This classification may be adapted in the future in the light of developments on CAP. (2) Annual Work Unit (AWU) percentage band 2: (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). ANNEX IV Topics and detailed topics within the module data Module Topic Detailed topic Labour force and other gainful activities Farm management Holder Labour input Gender balance Safety measures, including farm safety plan Family labour force Labour input Number of persons involved Gender balance Non-family labour force Labour input Number of persons employed Gender balance Non-regular labour force employed by the farm Labour input by contractors Other gainful activities directly related to the agricultural holding Types of activities Importance to the agricultural holding Labour input Other gainful activities not directly related to the agricultural holding Labour input Rural development Agricultural holdings supported by rural development measures Advisory, farm management and farm relief services Farm and business development Quality schemes for agricultural products and foodstuffs Investments in physical assets Restoring agriculture production potential damaged by natural disasters and catastrophic events and introduction of appropriate prevention actions Investments in forest area development and improvement of the viability forests Agri-environment payments climate Organic farming Payments link to Natura 2000 and the water framework directive Payments to areas facing natural or other specific constraints Animal welfare Risk management Animal housing and manure management Animal housing Bovine housing Pig housing Laying hen housing Nutrient use and manure on the farm UAA fertilised Manure exported from and imported to the agricultural holding Organic and waste based fertilizers other than manure Manure application techniques Incorporation time per type of spread Facilities for manure Manure storage facilities and capacity Irrigation Irrigation practices Availability of irrigation Irrigation methods Sources of irrigation water Technical parameters of the irrigation equipment Crops irrigated during a 12 months period Cereals for the production of grain Dry pulses and protein crops for the production of grain Root crops Industrial crops Plants harvested green from arable land Other arable land crops Permanent grassland Permanent crops Soil Management practices Soil Management practices on outdoor land Tillage methods Soil cover on arable land Crop rotation on arable land Ecological focus area Machinery and equipment Machinery Internet facilities Basic machinery Use of precision farming Machinery for livestock management Storage for agricultural products Equipment Equipment used for production of renewable energy on agricultural holdings Orchard Pome fruits Apples: Area by age of plantations Apples: Area by density of trees Pears: Area by age of plantations Pears: Area by density of trees Stone fruits Peaches: Area by age of plantations Peaches: Area by density of trees Nectarines: Area by age of plantations Nectarines: Area by density of trees Apricots: Area by age of plantations Apricots: Area by density of trees Citrus fruits Oranges: Area by age of plantations Oranges: Area by density of trees Small citrus fruit: Area by age of plantations Small citrus fruit: Area by density of trees Lemons: Area by age of plantations Lemons: Area by density of trees Olives Area by age of plantations Area by density of trees Grapes for table use and raisins Grapes for table use: Area by age of plantations Grapes for table use: Area by density of vines Grapes for raisins: Area by age of plantations Grapes for raisins: Area by density of vines Vineyard Grapes for wine Area and age Grape varieties Number of varieties Code and area ANNEX V Precision requirements The core data (in 2023 and 2026) and the module data shall be statistically representative for the relevant populations of agricultural holdings as defined in the precision table below at the level of NUTS 2 regions in terms of the size and the type of the agricultural holdings, in accordance with Council Regulation (EC) No 1217/2009 (1), Commission Delegated Regulation (EU) No 1198/2014 and Commission Implementing Regulation (EU) 2015/220 (2). The precision requirements apply to the variables in the table below. The data in the frame extension in 2020 shall be statistically representative for the relevant population at the level of NUTS 2 regions as defined in the precision table below. In addition, the precision requirements defined in the table apply to all NUTS 2 regions with at least:  5 000 agricultural holdings in the relevant population for the Orchard and Vineyard modules;  10 000 agricultural holdings in the relevant population for the core data, for all other modules and for the data in the frame extension. For NUTS 2 regions with fewer agricultural holdings the precision requirements defined in the table apply to the associated NUTS 1 regions with at least:  500 agricultural holdings in the relevant population for the Orchard and Vineyard modules;  1 000 agricultural holdings in the relevant population for core data, all other modules and the data in the frame extension. A national precision of maximum 5 % relative standard error is required for those variables of the Orchard and Vineyard modules with no applicable precision requirement for any NUTS 2 and NUTS 1 regions. A national precision of a maximum of 7,5 % relative standard error is required for all variables of the other modules with no applicable precision requirement for any NUTS 2 and NUTS 1 regions for any variable. Precision table Relevant population Variables for which precision requirements apply Prevalence in the relevant population Relative standard error Core data in 2023 and 2026 and Labour force and other gainful activities module As defined by Article 5 for the core data and by Article 7 for the Labour force and other gainful activities module. Land variables  Cereals for the production of grain (including seed)  Oilseeds  Plants harvested green from arable land  Fresh vegetables (including melons), strawberries, flowers and ornamental plants (excluding nurseries)  Permanent grassland excluding rough grazings  Fruits, berries, nuts and citrus fruits (excluding grapes and strawberries)  Grapes  Olives 7,5 % or more of the UAA in the region < 5 % Livestock variables  Dairy cows  Non-dairy cows  Other bovine animals (bovine animals less than 1 year, bovine animals 1 to less than 2 years, male bovine animals 2 years old and over, heifers 2 years old and over)  Breeding sows live weight 50 kg and over  Piglets live weight of under 20 kg and other pigs  Sheep and goats  Poultry 7,5 % or more of the livestock units in the region and 5 % or more of the variable in the country < 5 % Core data for frame extension in 2020 As defined by Article 6 Land variables  Arable land  Permanent grassland excluding rough grazings  Permanent crops 7,5 % or more of the UAA in the region < 7,5 % Livestock variables  Total livestock units 5 % or more of the variable in the country < 7,5 % Rural development module and Machinery and equipment module As defined by Article 7 Land variables as for the Labour force and other gainful activities module 7,5 % or more of the UAA in the region < 7,5 % Livestock variables as for the Labour force and other gainful activities module 7,5 % or more of the livestock units in the region and 5 % or more of the variable in the country < 7,5 % Animal housing and manure management module The subset of the population of agricultural holdings defined by Article 7 with at least one of the following: bovine animals, pigs, sheep, goats, poultry Livestock variables as for the Labour force and other gainful activities module 7,5 % or more of the livestock units in the region and 5 % or more of the variable in the country < 7,5 % Irrigation module The subset of the population of agricultural holdings defined by Article 7 with irrigable area Land variables  Total irrigable area 7,5 % or more of the UAA in the region < 7,5 % Soil management practices module The subset of the population of agricultural holdings defined by Article 7 with arable land Land variables  Arable land 7,5 % or more of the UAA in the region < 7,5 % Orchard module The subset of the population of agricultural holdings defined by Article 7 with any of the individual orchard variables that meet the threshold specified in Article 7(5) Orchard variables  The orchard variables among apples, pears, apricots, peaches, nectarines, oranges, small citrus fruits, lemons, olives, grapes for table use, grapes for raisins that meet the threshold specified in Article 7(5) 5 % or more of the UAA in the region < 7,5 % Vineyard module The subset of the population of agricultural holdings defined by Article 7 with grapes for wine Vineyard variables  Grapes for wine 5 % or more of the UAA in the region < 7,5 % (1) Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (OJ L 328, 15.12.2009, p. 27). (2) Commission Implementing Regulation (EU) 2015/220 of 3 February 2015 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 46, 19.2.2015, p. 1).